 

 

zI;JSDS.\SDI~IY

DOCUMENT
_ELECTRONI_CALLY FILED
UNITED STATES DISTRICT COURT _ DOC #:

SOUTHERN DISTRICT OF NEW YORK :DATEIHLED:§ {%; 553

 

 

 

 

 

 

 

GREGORI KUCZINSKI,
Plaintiff, 17cv7741 (JGK)

- against " OPINION & ORDER
CITY OF NEW YORK et al.,

Defendants.

 

JOHN G. KOELTL, District Judge:

The plaintiff, Gregory Kuczinski, former Deputy
Commissioner of the Investigations Division of the New York City
Department of Correction (“DOC”), brings this action against the
City of New York, Commissioner of the New York City Department
Of Investigation (“DOI”) Mark Peters, former DOI Inspector
General Jennifer Sculco, DOI Assistant Commissioner Paul Cronin,
and DOI Deputy Commissioner Michael Carrol in their individual
and official capacities (collectively, the “defendants”). The
plaintiff alleges violation of his right to free speech under
the United States and New York State Constitutions, violation of
his rights under the Fourteenth Amendment to the United States
Constitution, and state law defamation.

The defendants move to dismiss the Second Amended Complaint
pursuant to Federal Rule of Civil Procedure lZ(b)(G) for failure
to state a claim upon which relief Can be granted. For the
reasons explained helow, the defendants' motion is granted in

part and denied in part.

 

I.
In deciding a motion to dismiss pursuant to Federal Rule of
Civil Procedure 12(b)(6), the allegations in the complaint are
accepted as true, and all reasonable inferences must be drawn in

the plaintiff’s favor. McCarthy v. Dun & Bradstreet Corp., 482

 

F.3d 184, 191 (2d Cir. 2007). The Court’s function on a motion
to dismiss is “not to weigh the evidence that might be presented
at a trial but merely to determine whether the complaint itself

is legally sufficient.” Goldman v. Belden, 754 F.Zd 1059, 1067

 

(2d Cir. 1985). The Court should not dismiss the complaint if
the plaintiff has stated “enough facts to state a claim to

relief that is plausible on its face.” Bell Atl. Corp. v.

 

Twombly, 550 U.S. 544, 570 (2007). “A claim has facial
plausibility when the plaintiff pleads factual content that
allows the court to draw the reasonable inference that the
defendant is liable for the misconduct alleged.” Ashcroft v.
§gp§l, 556 U.S. 662, 678 (2009). While courts should construe
the factual allegations in the light most favorable to the
plaintiff, “the tenet that a court must accept as true all of
the allegations contained in a complaint is inapplicable to
legal conclusions.” ld;

A court may also consider documents incorporated by

reference in the complaint as well as documents the plaintiff

either had in the plaintiff's possession or had knowledge of and

 

 

 

 

upon which the plaintiff relied in bringing suit. See Cortec

Indus., Inc. v. Sum Holding L.P., 949 F.Zd 42, 48 (2d Cir.

 

1991}.
II.

The following facts are taken from the Second Amended
Complaint and the documents referenced therein, and are accepted
as true for purposes of this motion to dismiss.

In March 2015, the plaintiff was hired as Assistant
Commissioner of the Investigations Division of the New York City
DOC. (Second Am. Compl. (“SAC”) l 13.) In April 2016, he was
promoted to Deputy Commissioner of that Division. (ld; l 15.)

In September or October 2016, the New York City DOI asked
the plaintiff to release ten DOC personnel for assignment to the
DOI. (ld; l 16.) The plaintiff refused. (§d; l 17.)

On January 23, 2017, the plaintiff assumed responsibility
for the DOC Intelligence Bureau. (ld; ll 19-21.) The
lntelligence Bureau is a division of the DOC that, among other
things, gathers intelligence in order to prevent contraband from
coming into New York City detention facilities and re-arrests
inmates for crimes committed while in custody. (ld; l 20.)

On February 25, 2017, the plaintiff was put in charge of

 

the Analytical Intelligence Division.l (Id. 1 24.} This
1 The defendants assert that the Analytical Intelligence Division is
actually called the Intelligence and Analytics Unit. (Defs.' Mem. at 4.)

 

 

 

 

 

division was formed to investigate prisoner malfeasance by
monitoring prisoners’ telephone calls and social media websites.
(ld; l 27.) The Analytical Intelligence Division was formed on
January 9, 2017, about a month and a half before the plaintiff
took command. (ld; l 25.)

Under the DOC’s rules and regulations, the Analytical
Intelligence Division was prohibited from listening to certain
inmate calls, including when the inmate was speaking to the
inmate’s attorney, physician, or clergy member. (l§; l 30.)

The defendants claim that the Analytical Intelligence Division

was prohibited by Mayor's Executive Order 16 from listening to

calls between inmates and DOI investigators. (Defs.’ Mem. at 5-
6). The plaintiff asserts that monitoring calls between inmates
and DOI investigators was permissible. (SAC l 52.)

On March 9, 2017, members of the DOI learned that the
Analytical Intelligence Division had been listening to telephone
calls between an inmate and a DOI investigator and that
Analytical Inteliigence Division personnel had continued
listening to the calls even after learning of the connection to
an investigation by the DOI. (Defs.’ EX. A, at 3.) The
plaintiff claims that the Analytical Inteliigence Division was
not under his control at the time these cails were piaced and

monitored. (SAC l 26.)

 

 

 

 

The calls in question took place between January 9, 2017,
and February 7, 2017. (ld; I 40.) During that time, the
Analytical Intelligence Division was managed by Executive Agency
Counsel Douglas Ziegler and Assistant Commissioner Keith Taylor.
(ld; T 26.} On February 7, 2017, Mr. Ziegler informed the
Commissioner of the DOC ~H referred to only as “DOC Commissioner
Ponte” in the Second Amended Complaint -- that there had been
some “suspicious” inmate phone calls. (ld; l 41.) The
plaintiff claims that Commissioner Ponte then asked the
plaintiff to review and “vet” the suspicious phone calls. (l#d#.q
l 42.)

Thereafter, the plaintiff went to a trailer on Rikers
Island where Analytical lntelligence Division personnel
conducted operations. (ld; l 60.) The plaintiff was briefed by
unnamed Analytical lntelligence Division officers on the
suspicious phone calls. (ld; l 61.} The Analytical
Intelligence Division.personnel told the plaintiff that the
calls were “secured,” saved to disks, and that the conversations
were “problematic.” (ld; ll 62~63.) The plaintiff alleges that
he then “reinstructed” the Analytical intelligence Division
personnel to secure the disk that held the telephone
conversations, and that he subsequently asked other
investigators from the lnvestigation Division to listen to the

calls. (ld. II 64-65.) The plaintiff claims he did this to

 

 

 

determine whether the calls were “highly suspicious.” (ld;
l 65.) On March 10 or 14, 2017, one Investigation Division
investigator reported that the calls were “questionable but
overall not problematic,” and another investigator said that
“there was nothing there.” (ld; I 66.)

On March 8, 2017, the DOl notified the plaintiff of a
pending investigation concerning the improper personal use of
City vehicles by the DOC. (ld; § 36.) This was not the first
time questions were raised about the plaintiff's personal use of
City vehicles. The plaintiff had previously been interviewed in
late 2016 by defendant Sculco, the Inspector General of the DOI,
concerning the DOC policy regarding the personal use of City
vehicles. (ld; ll 37-38.) On March 13, 2017, the DOl again
questioned the plaintiff about personal use of City vehicles.
c;g_.‘i 7<).)

On March 16, 2017, pursuant to an investigation into the
phone calls that the Analytical lntelligence Division recorded
between prisoners and DOI agents, the DOI raided the Analytical
lntelligence Division trailer on Rikers island and confiscated
computers, cell phones, and investigative files. (l§; I 67.)
The DOl interviewed the plaintiff about the phone monitoring the
next day. (ld; l 71.) At that interview, defendants Sculco,
Carroll, and Cronin asserted that the plaintiff violated Mayor’s

Executive Order 16 and the City Charter, and that the plaintiff

 

 

 

 

 

 

violated, obstructed, and interfered with a DOI investigation.
(Id. ll 74-76.)

The plaintiff claims that within a week or two of that

 

meeting he went to the Bronx County District Attorney's Officer
Public Integrity Unit, and informed them of the monitored
telephone calls and his discussions regarding personal use of
City vehicles, among other things.2 (§d; 1 87.) The plaintiff

also alleges that he, along with Commissioner Ponte, Brenda

 

Cook, and Director Antonio Cruz, met with New York City
Corporation Counsel Zachary Carter regarding DOl's accusation
that the plaintiff and DOC violated Mayor’s Executive Order 16
and the City Charter. (ld; I 88.)

A few weeks later, on May 5, 2017, defendant Mark Peters,
the Commissioner of the New York City DOl, sent a letter to the
Mayor (the “Peters Letter”), which stated the findings of the

investigation “into multiple violations of Mayor's Executive

 

Order 16 . . . by members of the New York City [DOC].” (Defs.’
EX. A.) That letter stated:
001 has determined that on multiple dates between

January 2017 and March 2017, members of DOC staff
inappropriately monitored telephone calls between a DOI

 

2 ln the Second Amended Complaint, the plaintiff asserts in paragraph 87
that he went to the Bronx County District Attorney's Office, Public lntegrity
Unit, and informed them of “all the facts as alleged above" nn that is, in
paragraphs 1 through 86 of the Second Amended Complaint. (SAC l 87.) This
includes his allegations that: the investigation into the plaintiff was
designed to cover up 801 incompetence, (id; l 82), the DOI was misusing
public funds, (id; l 84), certain officials were using their public office
for personal vendettas, {id. l 86), and he refused to release ten DOC
personnel for assignment to the DOI, (id; ll 16-17).

7

 

 

investigator and a DOC inmate that was cooperating with
a DOI investigation. This monitoring violated {Mayor’s
EXecutive Order] l6, the New York City Charter, and the
Rules of the City of New York, potentially compromised
an ongoing criminal investigation, and jeopardized the
safety of DOI investigators and inmate cooperators.
(ld.)3 The letter also recommended that the plaintiff’s
employment be terminated based on his failure to demonstrate
sound judgment for his role in the telephone monitoring. (Id.;
SAC l 91.) Within a week of the Peters Letter being sent, the
plaintiff was terminated from his position as Deputy
Commissioner of the lnvestigations Division of DOC. (SAC
ll 103, 108.)
The plaintiff alleges that on May 8, 2017, he was shown a
“different version” of the Peters Letter from the one that was
sent to the Mayor. (ld. l 104.) The plaintiff alleges that the

version he was shown was “a different version with more false

allegations, misrepresentations and inconsistences in fact and

 

3 The defendants include two exhibits with their motion to dismiss: the
Peters Letter, (Defs.’ EX. A), and Mayor’s EXecutive Order 16 and amendments
to that Executive Order, (Defs.' EX. B). The plaintiff specifically refers
to the Peters Letter and the Mayor's Executive Order in the Second Amended
Complaint. (SAC ll 45~51, 91-103.) Therefore, the Court considers both the
letter and the Executive Order on this motion to dismiss.

The plaintiff includes affidavits and exhibits with his opposition
papers. The plaintiff includes three affidavits (Maria Aff.; Pl.’s Exs. 14-
15), exhibits reflecting correspondence between counsel in this case, (Pl.’s
Exs. 1-3), the Peters Letter and a Memorandum of Understanding between the
DOl and the DOC, (Pl.'s EX. 4), and nine exhibits of news articles, (Pl.’s
EXs. 5-13). The Peters Letter and Memorandum of Understanding are
incorporated by reference in the Complaint. Both parties assert that the
news articles may be considered. However, the affidavits and exhibits
reflecting correspondence between counsel are plainly improper at this stage
of the proceedings and will not be considered.

 

 

law.” (ld;) The plaintiff asserts that this version of the
letter was distributed to various newspapers in New York City
and certain other public media. (ld. l 105.)

The plaintiff brings claims for retaliation in response to
his exercise of his right to free speech, deprivation of a liberty
interest without due process, and defamation.

III.

The defendants argue that the plaintiff's First Amendment
retaliation claim must be dismissed because the plaintiff's
speech is not protected by the First Amendment.

A violation of the First Amendment to the United States
Constitution by state officials is actionable under 42 U.S.C.

§ 1983. The analysis for a retaliation claim under the First
Amendment and under Article 1 § 8 of the New York State

Constitution is the same.4 Brinn v. Syosset Pub. Library, 61 F.

 

Supp. 3d 247, 255 n.3 (E.D.N.Y. 2014), aff’d, 624 F. App'x 47
(2d Cir. 2015) (summary order}. A plaintiff asserting violation
of these provisions must allege that the plaintiff (1) has

engaged in protected First Amendment activity, (2) suffered an

 

4 In Count l of the Second Amended Complaint, the plaintiff does not
specifically allege that he is bringing a claim under the First Amendment or
Article l § 8 of the New York State Constitution. (SAC ll 106-21.) However,
the plaintiff claims that he “spoke of matters of public concern and safety,”
(id; l 107), and that he was “terminated from his employment with DOC because
of his speech,” (id; l 108). Therefore, the Court construes this claim as
arising under the First Amendment of the United States Constitution and
brought under 42 U.S.C. § 1983, and as arising also under Article l § 8 of
the New York State Constitution.

 

 

 

adverse action, and (3) there was a causal connection between
the protected activity and the adverse action. LeePWalker v.

N.Y.C. Dep’t of Educ., 220 F. Supp. 3d 484, 490 (S.D.N.Y. 2016),

 

aff;d, 712 F. App’x 43 (2d Cir. 20l7) (summary order). The
defendants do not dispute that the plaintiff suffered an adverse
action or that the plaintiff's speech was the cause of that
adverse action. Therefore, the only issue is whether the
plaintiff's speech was protected.

The Supreme Court in Garcetti v. Ceballos clarified that

 

in order to bring a claim for violation of the First Amendment a

\\

public employee must first establish that the employee spoke as
a citizen” on “a matter of public concern.” 547 U.S. 410, 419
(2006). lf not, “the employee has no First Amendment cause of
action based on his or her employer’s reaction to the speech.”
ld; at 418.

When a public employee airs a complaint or concern
pursuant to a clear duty to report imposed by law or employer
policy, the employee is speaking as an employee and not as a
citizen. ld; at 419~21. ln such cases, the First Amendment
does not protect the employee’s speech from discipline or
retaliation by the employer. ld; However, if the employee goes
outside of the established institutional channels in order to

express a complaint or concern, the employee is speaking as a

citizen and the speech is protected by the First Amendment. See

10

 

 

 

 

 

 

 

id.; see also Weintraub v. Bd. of Educ. of City Sch. Dist. of

 

N.Y.C., 593 F.3d 196, 198 (2d Cir. 2010). The determination of

\\

whether speech was made pursuant to an official duty is a
practical one,” Garcetti, 547 U.S. at 424, and requires

consideration of various facts that may not be before the court

at the motion to dismiss stager see, e.g., Denicolo v. Bd. of

 

Educ. of City of New York, 328 F. Supp. 3d 204, 2l5 {S.D.N.Y.

 

2018}; Kelly v. Huntington Union Free Sch. Dist., 675 F. Supp.
2d 283,l 293-94 (E.D.N.Y. 2009). lt is not dispositive that a
plaintiff's speech is related to his job. _§ee Garcetti,r 547
U.S. at 421 (“[That t]he [speech] concern[s] the subject matter
of [the plaintiff's] employment . . . is nondispositive. The
First Amendment protects some expressions related to the
speaker’s job.”).

The plaintiff does not clearly delineate what speech is the
basis of his retaliation claim. The defendants proffer six
potential acts of speech that might be the basis for the
plaintiff’s claim:

¢ the plaintiff's rejection of DOl’s request for the

release and assignment to DOl of ten additional staff
members in September or October 2016, (SAC l l7);

» a telephone conversation between defendant Sculco and
the plaintiff in late 2016 concerning the DOC policy
on the personal use of City vehicles, wherein:

o the plaintiff stated that he believed it was
expected that he would be allowed to use the

ll

 

 

department vehicle “24/7” so that if he was
called in there would be no delay, (id. l 37);

o the plaintiff told defendant Sculco to discuss

his and others' use of the vehicles with the
Deputy Commissioner of the DOC, (id. l 39);

¢ the March 13, 2017, DOI interview where the plaintiff
was questioned about personal use of City vehicles,
(id. l 70);

0 the March 17, 20l7, DOl interview where the plaintiff
was questioned regarding inmate phone monitoring, (id.
l 71);

0 the conversation the plaintiff had with the Bronx
County District Attorney’s Office during the week of
March 20 or 27, 2017, (id. l 87).

The defendants argue that none of these instances of speech
can survive a motion to dismiss because each instance of speech
was made “not as a citizen, but as part-and-parcel of §the
plaintiff'sl duties as Deputy Commissioner of lnvestigations for
DOC.” (Defs.’ Mem. at 12-13.) ln his opposition papers, the
plaintiff does not address the first five instances of speech
offered by the defendants; rather, the plaintiff responds only
that his conversation with the Bronx County District Attorney’s
Office in March 2017 was made “as a citizen.”

The plaintiff has sufficiently pleaded that his speech to
the Bronx County District Attorney's Office Public integrity
Unit was made “as a citizen.” The defendants concede that a

civilian analogue exists for these statements. lndeed, it is

clear that ordinary citizens may raise public integrity claims

12

 

 

with the district attorney, and there is no suggestion that the
plaintiff was under a duty to report to the district attorney.

See Hughes v. Town of Bethlehem, No. 10cvl489, 2013 WL 1336341,

 

at *1 (N.D.N.Y. Mar. 29, 2013) {holding that a police officer's
complaints to the Public Integrity Unit of the Albany County
District Attorney's Office about another detective’s alcoholism
and decisions while on duty were protected speech); Gusler v.

City of Long Beach, 823 F. Supp. 2d 98, 120-21, 127~28 (E.D.N.Y.

 

2011) (finding the plaintiff firefighter’s statements to the
Nassau County District Attorney’s Office regarding threatening
internet posts were protected speech because they were made as a
citizen on a matter of public concern).

The plaintiff also plausibly alleges that his speech to the
Bronx County District Attorney’s Office involved matters of
public concern. The plaintiff alleges that he “went to the
Bronx County District Attorney's Office, Public lntegrity Unit,
and informed them of all the facts as alleged [in paragraphs l-
86 of the Second Amended Complaint]” -- which includes his
allegations that the investigation into the plaintiff was
designed to cover up DOI incompetence, that the DOI was misusing
public funds, and that certain officials were using their public

office for personal vendettas. See Laface v. E. Suffolk Boces,

 

No. 18cvl3l4, 2018 WL 6002395, at *14 (E.D.N.Y. Nov. l5, 2018)

(stating that “potential public corruption or misconduct” claims

13

 

 

 

 

such as misuse of public funds “are almost always considered by
the courts as a matter of public concern"}; Munafo v. Metro.
Transp. Auth., No. 00cv134, 2003 WL 21799913,r at *9 (E.D.N.Y.

Jan. 22, 2003) (“[C]harges of public corruption or illegal

 

misuse of government funds may rise to the level of public
concern even if embedded within an otherwise non~public
employment dispute.”).

Therefore, the plaintiff has sufficiently alleged that his
speech to the Bronx County District Attorney's Office was made
as a citizen on a matter of public concern.5 The defendants'
motion to dismiss the First Amendment retaliation claim is
denied.

IV.

 

The plaintiff alleges, pursuant to 42 U.S.C. § 1983, that

 

the defendants deprived him of a liberty interest without due
process. The plaintiff asserts that the defendants harmed his
reputation by distributing false allegations about him to
various news outlets.

The plaintiff's claim is one for loss of reputation. The
loss of one’s reputation can violate the Due Process Clause if

the loss of reputation is associated with the deprivation of a

 

5 Although the plaintiff does not appear to allege that the defendants
knew that the plaintiff spoke to the Bronx County District Attorney's Office,
the defendants do not assert that they were unaware of this conversation and
did not raise causation as a basis for dismissal.

l4

federally protected liberty interest, such as government

employment. Bd. of Regents v. Roth, 408 U.S. 564, 573 (1972);

 

Valmonte v. Bane, 18 F.3d 992, 999 (2d Cir. l994). The loss of
reputation without due process of law, in combination with the
loss of a more tangible interest, is referred to as a “stigma
plus” claim. The “stigma” within a stigma plus claim is the
loss of reputation and the “plus” is the loss of a more tangible

interest, such as employment. See Velez v. Levy, 40l F.3d 75,

 

87-88 (2d Cir. 2005}; Spang v. Katonah-Lewisboro Union Free Sch.

 

§is§;, 626 F. Supp. 2d 389, 394~95 (S.D.N.Y. 2009). “Because
stigma plus is a species within the phylum of procedural due
process claims,” the plaintiff must demonstrate that his liberty
interest was deprived without due process of law in addition to
proving the deprivation of a liberty interest. Segal v. City of
New York, 459 P.3d 207, 213 (2d Cir. 2006).

“{T]he availability of adequate process defeats a stigma
plus claim.” ld; This is often done through a name-clearing
hearing. “[T]he hearing required where a nontenured employee
has been stigmatized in the course of a decision to terminate
his employment is solely to provide the person an opportunity to
clear his name.” Codd v. Velger, 429 U.S. 624, 627 (1997) (per
curiam) (quotation marks omitted); §egal, 459 F.3d at 214 (in
cases involving “at-will government employee[s], the

availability of an adequate, reasonably prompt]r post-termination

15

 

 

 

 

 

name-clearing hearing is sufficient to defeat a stigma-plus
claim”).

ln this case]r there was an adequate post-termination name-
clearing hearing available to the plaintiff through an Article
78 proceeding under the New fork Civil Practice Law and Rules
(“CPLR”). The availability of and failure to take advantage of
an Article 78 proceeding defeats stigma-plus claims made by at-

will employees. Anemone v. Metro. Transp. Auth.r 629 F.3d 97,

 

121 (2d Cir. 2011) (affirming dismissal of “stigma-plus” claim
where the plaintiff failed to pursue an Article 78 proceeding);
Cohen v. Walcott, No. 13cv9181, 2017 WL 2729091, at *4 (S.D.N.Y.
June 23, 2017) (“The availability of an Article 78 proceeding
defeats a stigma-plus claim where, as here, the plaintiff, an
at-will employee, fails to avail himself of the opportunity to

be heard at such a hearing.”); Giscombe v. N.Y.C. Dep’t of

 

§du§;, No. 12cv464, 2013 WL 829127, at *8 (S.D.N.Y. Feb. 28,
2013} (stating that the plaintiff failed to state a “stigma-
plus” claim where he did not seek an Article 78 name-clearing
proceeding or any other available hearing). The plaintiff does
not dispute the fact that an Article 78 namemclearing hearing
was available to him, nor does he make any effort to distinguish
the relevant case law.

Because the plaintiff had the opportunity to avail himself

of a name-clearing hearing through an Article 78 proceeding

16

 

 

 

 

under the CPLR and did not do so, the stigma-plus claim fails as
a matter of law and must be dismissed.
V.

The plaintiff also alleges a claim for defamation from
reputational harm.stemming from both the Peters Letter, which
was sent to the Mayor, and the “different version” of that
letter, that the plaintiff claims was provided to the press.

The defendants argue that the Peters Letter is entitled to
either an absolute or qualified privilege. ns to the “different
version” of the letter, the defendants argue that the plaintiff
has failed to state a claim for defamation because the plaintiff
did not define with specificity what statements in that letter
were defamatory.

A.

The plaintiff's defamation claim based on the Peters Letter
is barred by an absolute6 or qualified privilege.

Some communications are privileged and, even if they are
defamatory, may not be the basis for a defamation action. §gige
v. Unisys Corp., 50 F.3d 1145, 1149 (2d Cir. 1995). ln this
context, courts recognize two types of privileges: absolute and

gualified. ld. “The difference between the two is relevant

 

6 Courts also refer to this as an “absolute immunity.” See Murphy v.
City of New York, No. 106059/06, 2008 N.Y. Misc. LEXlS 10017, at *17 [Sup.
Ct. July 2, 2008).

 

17

 

 

 

 

only when the party asserting the privilege has acted in bad
faith. The holder of a qualified privilege may be sued for
defamation if he published the statements with malice.” ld; On
the other hand, “[o]ne who enjoys the absolute privilege

may not be sued no matter how malicious his state of mind.” ld;

The type of privilege afforded depends on the “occasion and the

position or status of the speaker.” Park Knoll Assocs. v.

 

Schmidt, 451 N.E.2d 182, 184 (N.Y. 1983).

“Absolute privilege is based upon the personal position or
status of the speaker and is limited to the speaker’s official
participation in the processes of government.” ld; The
absolute privilege is given to an official who is “a principal
executive of State or local government or is entrusted by law

with administrative or executive policy-making responsibilities

of considerable dimension.” Firth v. New York, 785 N.Y.S.2d

 

755,r 756 (App. Div. 2004) (quotation marks omitted). The
absolute privilege “extends to those of subordinate rank who
exercise delegated powers.” ld. at 757 (quoting Ward Telecom &

Computer Servs. v. New York, 366 N.E.Zd 840 (1977)).

 

Qualified privilege in New York covers a “communication
made by one person to another upon a subject in which both have

an interest.” Liberman v. Gelstein, 605 N.E.2d 344, 345 (N.Y.

 

1992) (quoting Stillman v. Ford, 238 N.E.2d 304 (N.Y. 1968)). A

plaintiff can defeat the qualified privilege if he shows that

18

the communication was motivated by malice. Orenstein v. Figel,

 

677 F. Supp. 2d 706, 711 (S.D.N.Y. 2009).
DOl reports and reports issued by similar agencies have
been held to be subject to an absolute or qualified privilege.

Murphy v. City of New York, No. 106059/06, 2008 N.Y. Misc. LEXIS

 

10017, at *17 (Sup. Ct. July 2, 2008) (holding that DOI reports
that are made “in furtherance of [DOl’s} executive and statutory
mandate are cloaked in absolute immunity from suit sounding in
defamation”), §§f:d, 874 N.Y.S.2d 407, 407 (App. Div. 2009)
(holding that the statements in the DOl report “were protected
by at least a qualified privilege”); see also §irth, 785
N.Y.S.2d at 756-57 (holding that a report by the Office of the
New York State Inspector General was protected by an absolute

privilege); Aquilone v. City of New York, 690 N.Y.S.2d 558, 560

 

(App. Div. 1999) (absolute privilege applied to a report by the
Deputy Commissioner of Investigation for the New fork City
School District).

ln this case, the plaintiff does not dispute that either an
absolute or qualified privilege applies, and the plaintiff does
not contend that any qualified privilege has been overcome by a
showing of malice. Rather, the plaintiff asserts that the
defendants waived the privileges by disclosing the Peters Letter
to individuals other than the Mayor. The plaintiff does not

cite any authority to support this argument. Indeed, courts

19

 

 

 

have routinely applied the absolute and qualified privileges in
similar situations where the allegedly libelous reports were

shared with the public. See, e.g., Murphy, 874 N.Y.S.Zd at 407

 

(holding that a 901 report -- which was shared with the media --
was covered by at least a qualified privilege}; §irth, 785
N.Y.S.2d at 755 (holding that an author of a report was
protected by absolute privilege even though the report was
published on the internet).

Therefore, the plaintiff’s defamation claim based on the
Peters Letter is barred by an absolute or qualified privilege
and is dismissed with prejudice.

B.

The defendants argue that the plaintiff’s defamation claim
regarding the “other version” of the Peters Letter should be
dismissed because the plaintiff fails to define with specificity
what statements were defamatory. The plaintiff’s entire
description of the “other version” of the Peters Letter is that
it made “more false allegations, misrepresentations and
inconsistencies in fact and law” than the original letter. (SAC
ll l04-05.) This level of generality is insufficient to
establish a defamation claim.

“[l]n order to bring a cause of action for defamation,

[the] plaintiff must ‘particularize the words uttered, as well

as . . . the time, manner and persons to whom the publications

20

 

 

 

 

were made.'” Rosenberg v. Home Box Office, lnc., No.

 

0601924/2005, 2006 N.Y. Misc. LEXlS 9418, at *18 (Sup. Ct. Jan.

30, 2006) (quoting Vardi v. Mutual Life lns. Co. v. New York,

 

523 N.Y.S.2d 95, 97 (App. Div. 1988)); see also Giuffre v.

 

Maxwell, 165 F. Supp. 3d 147, 153 (S.D.N.Y. 2016) (“Failure to
state the particular person or persons to whom the allegedly
slanderous or libelous comments were made as well as the time
and manner in which the publications were made warrants

dismissal.” (quotation marks omitted)); Allen v. St. Cabrini

 

Nursing Home, No. 00cv8558, 2001 WL 286788, at *5 (S.D.N.Y. Mar.

 

9, 2001) (same), aff’d sub nom. Allen v. St. Cabrini Nursing

 

Home lnc., 64 F. App’x 836 (2d Cir. 2003) (summary order).
Because the plaintiff has failed to plead any particular
defamatory statement of fact in the “different version” of the
Peters Letter, the plaintiff cannot establish his claim of
defamation. The plaintiff’s claim for defamation regarding this

letter is accordingly dismissed without prejudice.

21

 

CONCLUSION

 

For the reasons explained above, the defendants' motion to

dismiss is granted in part and denied in part.

 

¢ The defendants’ motion to dismiss the First Amendment
retaliation claim is denied.
¢ The plaintiff’s deprivation of liberty interest claim is

dismissed with prejudice.

 

¢ The plaintiff's defamation claim regarding the Peters

Letter is dismissed with prejudice.

 

0 The plaintiff’s defamation claim regarding the “different
version” of the Peter’s Letter is dismissed without

prejudice.

 

The Court has considered all of the arguments raised by the
parties.- To the extent not specifically addressed, the
arguments are either moot or without merit. The Clerk of Court

is directed to close docket number 20.

 

SO ORDERED.

Dated: New York, New York

/”““\ ”
January 18, 2019 l »r <:;;%g/r f _“
/%OL L.' M%écl//

§ /aohn G. Koelti
United states District Judg@

 

 

 

 

22

